In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
JACQUELINE BRAND,          *
                           *                          No. 12-549V
               Petitioner, *                          Special Master Christian J. Moran
                           *
v.                         *                          Filed: September 9, 2013
                           *
SECRETARY OF HEALTH        *                          Attorneys’ fees and costs; award
AND HUMAN SERVICES,        *                          in the amount to which respondent
                           *                          does not object
               Respondent. *
*************************

Ronald C. Homer, Conway, Homer & Chin-Caplan, Boston, MA, for Petitioner;
Lisa A. Watts, U.S. Department of Justice, Washington, DC, for Respondent.

                    UNPUBLISHED DECISION ON FEES AND COSTS1

        On August 22, 2013, Ms. Brand filed an application for attorneys’ fees and costs
(“Application”) in the above-captioned matter. On September 4, 2013, respondent filed a status
report stating that she has no objection to petitioner’s requested attorneys’ fees and costs in the
amount of $25,962.42. The Court awards this amount.

        On August 30, 2012, Jacqueline Brand filed a petition seeking compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-1 et seq., alleging that the
influenza vaccination she received on September 3, 2009 caused her to suffer an injection-related
shoulder injury. On December 4, 2012, petitioner was found to be entitled to compensation
under the Vaccine Act. Unpublished Decision Awarding Damages, filed May 24, 2013. Because
petitioner received compensation, she is entitled to an award of attorneys’ fees and costs.
42 U.S.C. § 300aa-15(e).

        Ms. Brand seeks a total of $25,962.42 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, Ms. Brand states that she incurred a total
of $350.00 in out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amount requested for attorneys’ fees and costs.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       After reviewing the request, the Court awards the following:

       A. A lump sum of $25,612.42 in the form of a check made payable to petitioner and
          petitioner’s attorney, Ronald C. Homer, for attorneys’ fees and other litigation
          costs available under 42 U.S.C. § 300aa-15(e).

       B. A lump sum of $350.00 in the form of a check made payable to petitioner,
          Jacqueline Brand, for petitioner’s out-of-pocket litigation expenses.

       The Court thanks the parties for their cooperative efforts in resolving this matter. The
Clerk shall enter judgment accordingly.2

       Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-6353.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
           Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.